PER CURIAM.
At issue in this appeal is whether a law firm committed legal malpractice by negligently disclosing a former client’s confidential information in the law firm’s suit to collect its fee. The trial court granted summary judgment in favor of the law firm and the court of appeals, in a divided opinion, affirmed. 981 S.W.2d 868.
In affirming the summary judgment, the court of appeals concluded that Rule 503(d)(3) of the Texas Rules of Evidence “conclusively disproved the duty element of Judwin’s [the former client’s] claim.” See 981 S.W.2d at 870. In denying this petition for review, the Court disapproves *189of this language. The petition for review is denied.